DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                  WILLIAM JOSEPH METZGER, II,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-923



                          September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Anthony Rondolino, Judge.

William Joseph Metzger, II, pro se.


PER CURIAM.

     Affirmed.

NORTHCUTT, VILLANTI, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.